Exhibit 10.12C

THIRD AMENDMENT TO LEASE AGREEMENT

This THIRD AMENDMENT TO LEASE AGREEMENT (“Third Amendment”) is made and entered
into effective as of March 15, 2013, by and between NOP COTTONWOOD 2825, LLC, a
Delaware limited liability company (“Landlord”), and FUSION-IO, INC., a Delaware
corporation (“Tenant”).

R E C I T A L S :

A. Landlord and Fusion Multisystems, Inc., a Nevada corporation (“Fusion
Multisystems”) entered into that certain Lease Agreement dated as of May 28,
2010 (the “Original Lease”), as amended by that certain (i) First Amendment to
Lease Agreement dated as of August 16, 2011 (the “First Amendment”), between
Landlord and Tenant (as successor-in-interest to Fusion Multisystems as Tenant
under the Original Lease), and (ii) Second Amendment to Lease Agreement dated as
of December 2, 2011 (the “Second Amendment”), between Landlord and Tenant.

B. The Original Lease, First Amendment and Second Amendment are collectively
referred to herein as the “Lease”.

C. Pursuant to the Lease, Landlord currently leases to Tenant and Tenant
currently leases from Landlord approximately 41,367 square feet of Rentable Area
(34,753 square feet of usable area) (the “Existing Premises”) on the first
(1st) and second (2nd) floors of that certain office building addressed as 2825
East Cottonwood Parkway, Salt Lake City, Utah (the “Building”).

D. Landlord and Tenant now desire to amend the Lease to (i) expand the Existing
Premises by that certain space depicted on Exhibit A attached hereto, containing
approximately 3,509 square feet of Rentable Area (2,948 square feet of usable
area) commonly known as Suite 350 and located on the third (3rd) floor of the
Building (the “Second Expansion Space”), and (ii) modify various terms and
provisions of the Lease, all as hereinafter provided.

A G R E E M E N T :

1. Capitalized Terms. Except as otherwise expressly provided herein to the
contrary, all capitalized terms used in this Second Amendment shall have the
same meaning given such terms in the Lease.

2. Second Expansion Space.

2.1. Addition of Second Expansion Space. The Second Expansion Space shall be
leased for a term (the “Second Expansion Space Term”) which commences upon the
Second Expansion Space Commencement Date (as defined below) and expires
coterminously with Tenant’s lease of the Existing Premises (i.e., on
September 30, 2021), unless sooner terminated (or extended) as provided in the
Lease (as amended hereby), and upon the same terms and



--------------------------------------------------------------------------------

conditions set forth in the Lease, subject to the modifications set forth in
this Third Amendment. From and after the Second Expansion Space Commencement
Date, the Existing Premises and the Second Expansion Space shall be collectively
referred to as the “Premises” and shall contain a total of approximately 44,876
square feet of Rentable Area and 37,701 square feet of usable area.

2.2. Second Expansion Space Commencement Date. For purposes of this Third
Amendment, the “Second Expansion Space Commencement Date” shall mean the earlier
of: (i) June 22, 2013 (as may be extended as provided hereinbelow); (ii) the
date Tenant commences business operations in all or any portion of the Second
Expansion Space; and (iii) the date of Substantial Completion of the Second
Expansion Space. “Substantial Completion of the Second Expansion Space” shall
occur upon the date that both (A) the SEP Refurbishment Work (as defined below)
for the Second Expansion Space has been substantially completed, minor
punch-list items excepted (as reasonably determined by Landlord), in accordance
with plans and specifications submitted to and approved by Landlord and
otherwise in compliance with the terms of Article 11 of the Original Lease, and
(B) a certificate of occupancy, temporary certificate of occupancy or its
equivalent permitting Tenant to occupy the Second Expansion Space has been
issued by the applicable governmental agency. Notwithstanding the foregoing to
the contrary, if Landlord is delayed in delivering possession of the Second
Expansion Space to Tenant beyond March 22, 2013, then the June 22, 2013 date set
forth in clause (i) hereinabove shall be extended on a day-for-day basis for
each day Landlord is so delayed in delivering possession of the Second Expansion
Space to Tenant beyond March 22, 2013. In addition, to the extent that
Substantial Completion of the Second Expansion Space is actually delayed beyond
June 22, 2013 as a result of any Landlord Delays (as defined below), then,
subject to the limitations set forth in Section 2.3 below, the Second Expansion
Space Commencement Date shall be extended by the number of days of any such
Landlord Delays; provided, however, in no event shall the Second Expansion Space
Commencement Date be delayed pursuant to this Section 2.2 beyond the date Tenant
commences business operations in all or any portion of the Second Expansion
Space.

2.3. Landlord Delays. For purposes hereof, the phrase “Landlord Delays” shall
mean any actual delay in Substantial Completion of the Second Expansion Space
beyond June 20, 2013 as a result of (i) Landlord’s failure to timely approve or
disapprove any matter requiring Landlord’s approval pursuant to Article 11 of
the Original Lease, (ii) Landlord’s failure to timely disburse the SEP
Refurbishment Allowance (as defined in and pursuant to Section 6.2 below), or
(iii) the negligence or willful misconduct of Landlord or Landlord’s agents,
contractors or employees. Notwithstanding the foregoing to the contrary:

(A) no Landlord Delay shall be deemed to have occurred unless Tenant has
delivered to Landlord written notice (the “Delay Notice”) specifying in
reasonable detail the actions, inactions or circumstances Tenant claims
constitute such Landlord Delays within three (3) business days after Tenant
becomes aware of the occurrence of the action, inactions or circumstances; and

(B) no Landlord Delay shall be deemed to have occurred if Landlord cures the
event which would otherwise constitute such Landlord Delay within one
(1) business day after Landlord receives the Delay Notice from Tenant specifying
such contended delay (the “Delay Grace Period”); provided that Landlord shall
only be permitted an aggregate of ten (10) business days of Delay Grace Period
and, thereafter, a Landlord Delay shall commence upon the delivery of the Delay
Notice to Landlord.

 

-2-



--------------------------------------------------------------------------------

2.4. Delivery of Second Expansion Space. Landlord and Tenant presently
anticipate that the Second Expansion Space will be delivered to Tenant on or
about March 20, 2013; however, if Landlord is unable to deliver the Second
Expansion Space by such date, then: (i) the validity of this Third Amendment or
the Lease shall not be affected or impaired thereby; (ii) subject to Section 2.2
above and Section 2.5 below, Landlord shall not be in default hereunder or under
the Lease (as amended hereby) or be liable for damages therefor; and
(iii) Tenant shall accept possession of the Second Expansion Space when Landlord
delivers the Second Expansion Space to Tenant.

2.5. Termination for Delay. Notwithstanding the foregoing, if Landlord is unable
to deliver possession of the Second Expansion Space to Tenant by the date that
is one hundred eighty (180) days after the date of the mutual execution and
delivery of this Third Amendment (the “Delivery Termination Date”), then Tenant
may terminate this Third Amendment (other than this Section 2.5 and Sections 8
and 10 through 13 below), by delivering to Landlord written notice thereof (a
“Termination Notice”) at any time before the earlier of (i) ten (10) days
following the Delivery Termination Date or (ii) the date on which Landlord
delivers possession of the Second Expansion Space to Tenant; however, the
Delivery Termination Date shall be extended on a day-for-day basis for each day
of delay attributable to an event of Force Majeure. The termination right
afforded to Tenant under this Section 2.5 shall be Tenant’s sole remedy for
Landlord’s failure to timely deliver possession of the Second Expansion Space to
Tenant by the Delivery Termination Date (as may be so extended). Time is of the
essence for the delivery the Termination Notice under this Section 2.5;
accordingly, if Tenant fails to timely deliver the Termination Notice, Tenant’s
right to so terminate this Third Amendment under this Section 2.5 shall expire.
If Tenant timely delivers a Termination Notice to Landlord pursuant to this
Section 2.5, then effective from and after the date of such delivery, this Third
Amendment (other than this Section 2.5 and Sections 8 and 10 through 13 below)
shall be deemed terminated and of no further force or effect and Landlord and
Tenant shall have no further liability to each other with respect thereto.

2.6. SEP Work Period. During the period commencing upon Landlord’s delivery of
possession of the Second Expansion Space to Tenant and continuing until the day
immediately prior to the Second Expansion Space Commencement Date (each such
period referred to herein as a “SEP Work Period”), Tenant shall have the right
to enter into the Second Expansion Space for the sole purpose of performing the
SEP Refurbishment Work and/or installing furniture, fixtures and equipment
therein. All of the terms and conditions of the Lease (as amended hereby) shall
apply during the SEP Work Period, including, without limitation, Tenant’s
obligation to pay to Landlord all sums and charges required to be paid by Tenant
for the Second Expansion Space under the Lease (as amended hereby) as though the
Second Expansion Space Commencement Date had occurred; provided however, that
during the SEP Work Period, Tenant shall not be obligated to pay Base Rent or
Tenant’s Share of increases in Operating Expenses for the Second Expansion Space
until the Second Expansion Space Commencement Date actually occurs (it being
acknowledged, however, that Tenant shall continue to have the obligation to pay
to Landlord Base Rent and Tenant’s Share of increases in Operating Expenses for
the Existing Premises during the SEP Work Period pursuant to and in accordance
with the terms of the Lease, as amended hereby).

 

-3-



--------------------------------------------------------------------------------

2.7. Confirmation of Second Expansion Space Commencement Date. Following the
Second Expansion Space Commencement Date, Landlord shall deliver to Tenant a
notice of Second Expansion Space Term dates in the form of Exhibit B attached
hereto, which notice Tenant shall execute and return to Landlord within ten
(10) business days after Tenant’s receipt thereof.

3. Base Rent. Notwithstanding the provisions of the Lease to the contrary,
during the Second Expansion Space Term, the Base Rent payable by Tenant for the
Second Expansion Space shall be (i) calculated separately and apart from the
Base Rent payable by Tenant for the Existing Premises, and (ii) as set forth in
the following schedule, subject to abatement as set forth in Section 4 below:

 

Period of Second Expansion Space Term

   Monthly Base Rent      Annual Base Rent
Rate Per Square Foot
of Rentable Area of
Second Expansion
Space  

Second Expansion Space Commencement Date – 05/31/14

   $ 8,406.98       $ 28.75   

06/01/14 – 05/31/15

   $ 8,658.46       $ 29.61   

06/01/15 – 05/31/16

   $ 8,918.71       $ 30.50   

06/01/16 – 05/31/17

   $ 9,184.81       $ 31.41   

06/01/17 – 05/31/18

   $ 9,462.61       $ 32.36   

06/01/18 – 05/31/19

   $ 9,746.25       $ 33.33   

06/01/19 – 05/31/20

   $ 10,038.66       $ 34.33   

06/01/20 – 05/31/21

   $ 10,339.85       $ 35.36   

06/01/21 – 09/30/21

   $ 10,649.82       $ 36.42   

4. Abatement of Base Rent. Notwithstanding anything to the contrary in Section 3
above, and provided that Tenant faithfully performs all of the terms and
conditions of the Lease (as amended hereby), Landlord shall abate Tenant’s
obligation to pay the monthly installments of Base Rent otherwise payable by
Tenant for the Second Expansion Space, only, for the first six (6) months of the
Second Expansion Space Term (the “SEP Abated Rent”). During such abatement
period, Tenant shall remain responsible for the payment of all of its other
monetary

 

-4-



--------------------------------------------------------------------------------

obligations under the Lease (as amended hereby). In the event of a default by
Tenant under the terms of the Lease (as amended hereby) that results in the
early termination of Tenant’s interest therein pursuant to the provisions of
Article 24 of the Original Lease, then as a part of the recovery set forth
therein, Landlord shall be entitled to the recovery of the unamortized portion
of the SEP Abated Rent. For purposes of this Section 4, the SEP Abated Rent
shall be amortized on a straight-line basis over the Second Expansion Space
Term, and the unamortized balance thereof shall be determined based upon the
unexpired portion of the Second Expansion Space Term as of the date of such
early termination

5. Tenant’s Share of Increases in Operating Expenses. For purposes of
calculating Tenant’s obligation to pay Tenant’s Share of the increases in
Operating Expenses for the Second Expansion Space during the Second Expansion
Space Term, (i) Tenant’s Share of the increases in Operating Expenses for the
Second Expansion Space shall be calculated separate and apart from that of the
Existing Premises and shall equal 3.23% (i.e., 3,509 square feet of Rentable
Area in the Second Expansion Space/108,571 square feet of Rentable Area in the
Building), and (ii) the Base Year for the Second Expansion Space shall be the
calendar year 2013.

6. Condition of Premises; SEP Refurbishment Allowance.

6.1. Condition of Existing Premises. Tenant is in possession of the Existing
Premises and shall continue to lease the same in its current “AS-IS” condition
as of the date of the mutual execution and delivery of this Third Amendment
without any agreements, representations, understandings or obligations on the
part of Landlord to perform or pay for any alterations, repairs or improvements
to the Existing Premises, except as otherwise set forth in the Lease.

6.2. Condition of Second Expansion Space; SEP Refurbishment Allowance. Landlord
shall not be obligated to provide or pay for any improvements, work or services
related to the improvement, remodeling or refurbishment of the Second Expansion
Space, and Tenant shall accept, in its “AS-IS” condition, the Second Expansion
Space as of the Second Expansion Space Commencement Date. Notwithstanding the
foregoing, Tenant shall be entitled to receive from Landlord a one (1) time
refurbishment allowance (the “SEP Refurbishment Allowance”) in the amount of up
to, but not exceeding, Seventy-Three Thousand Six Hundred Ninety-Nine and 91/100
Dollars ($73,699.91) (i.e., $25.00 per usable square foot in the Second
Expansion Space) to help reimburse Tenant for the actual out-of-pocket costs
incurred and paid for by Tenant (collectively, the “SEP Refurbishment Costs”)
during the period commencing on the commencement date of the SEP Work Period and
expiring on May 31, 2014 (the “SEP Refurbishment Period”), for the design,
construction, acquisition and installation of any permanently affixed tenant
improvements and alterations which are made and/or installed by or for Tenant in
or to the Second Expansion Space (the “SEP Refurbishment Work”). All SEP
Refurbishment Work shall be undertaken by Tenant in compliance with Article 11
of the Original Lease, and performed by contractors and subcontractors
designated and retained by Tenant (subject to Landlord’s prior written approval,
which shall not be unreasonably withheld, conditions or delayed). In no event
shall Landlord be obligated to make disbursements pursuant to this Section 6.2
in a total amount which exceeds the SEP Refurbishment Allowance. Landlord shall
disburse the portion of the SEP Refurbishment Allowance to be used to reimburse
Tenant for the SEP Refurbishment Costs within thirty (30)

 

-5-



--------------------------------------------------------------------------------

days after Landlord has received all of the following (collectively, the “Draw
Documents”): (A) a request for payment by Tenant certifying that the SEP
Refurbishment Work has been completed; (B) factually correct invoices for labor
and materials rendered in connection with and evidencing the SEP Refurbishment
Work and the SEP Refurbishment Costs, and Tenant’s payment thereof; (C) final,
unconditional executed mechanic’s lien releases from all contractors,
subcontractors and other persons or entities performing the SEP Refurbishment
Work, reasonably satisfactory to Landlord; and (D) all other information
reasonably requested by Landlord. Notwithstanding the foregoing to the contrary,
Landlord shall have no obligation to disburse any portion of the SEP
Refurbishment Allowance (1) with respect to any SEP Refurbishment Work that is
performed prior to or after the SEP Refurbishment Period, or (2) with respect to
any Draw Documents delivered by Tenant prior to the SEP Refurbishment Period or
after the date which is thirty (30) days after the expiration of the SEP
Refurbishment Period. Tenant shall not be entitled to receive any portion of the
SEP Refurbishment Allowance that is not used to pay for the SEP Refurbishment
Costs of SEP Refurbishment Work performed during the SEP Refurbishment Period,
and any such unused amounts of the SEP Refurbishment Allowance as of the end of
the SEP Refurbishment Period shall revert to Landlord and Tenant shall have no
further rights with respect thereto.

7. Parking. Landlord acknowledges that Tenant currently has the right to use,
free-of-charge throughout the Term and any extension thereof, up to a total of
one hundred seventy-four (174) Parking Passes (i.e., five (5) parking passes for
each 1,000 square feet of usable area of the Existing Premises), three (3) of
which Parking Passes are for Reserved Passes and the remainder of which are for
Unreserved Passes. During the Second Expansion Space Term, as a result of the
expansion of the Existing Premises by the Second Expansion Space, Tenant shall
have the right to use, free-of-charge throughout the Second Expansion Space Term
and any extension thereof, an additional fifteen (15) Unreserved Parking Passes
(i.e., five (5) parking passes for each 1,000 square feet of usable area of the
Second Expansion Space) such that, effective from and after the Second Expansion
Space Commencement Date, Tenant shall have the right to use, free-of-charge
throughout the remainder of the Term and any extension thereof, up to, but not
exceeding, a total of one hundred one hundred eighty-nine (189) Parking Passes
(i.e., five (5) parking passes for each 1,000 square feet of usable area of the
Existing Premises and Second Expansion Space), three (3) of which shall continue
to be Reserved Passes and the remainder of which shall be Unreserved Passes.
Tenant’s use of the Parking Passes shall be otherwise be on the same terms and
conditions as contained in Paragraph “E” of the Summary attached to the Original
Lease and Section 5.6 of the Original Lease.

8. First Offer Notices. Tenant hereby acknowledges and agrees as follows:
(i) Landlord has timely and properly delivered to Tenant First Offer Notices
with respect to that certain space located on the fourth (4th) floor of the
Building commonly known as (A) Suite 450 and containing a Rentable Area of
approximately 1,818 square feet, and (B) Suite 460 and containing a Rentable
Area of approximately 1,991 square feet (individually and collectively, the
“Previously Offered Space”); (ii) Tenant refused or is deemed to have refused
under Section 28.4 of the Original Lease to lease each and every Previously
Offered Space; and (iii) as a result, Tenant no longer has a Right of First
Offer with respect to all or any portion of the Previously Offered Space.

 

-6-



--------------------------------------------------------------------------------

9. Building Exterior Sign. Landlord acknowledges that, if, as of the Second
Expansion Space Commencement Date, Tenant is still leasing the Existing Premises
(as currently constituted) under the Lease (as amended hereby) and the 108,325
square feet of Rentable Area which Tenant currently leases in the 2855 E.
Cottonwood Building pursuant to the 2855 E. Cottonwood Lease, then the Building
Exterior Sign Condition shall have been fulfilled (as further described in
Section 7.3.2(a) of the Original Lease). Landlord and Tenant hereby agree that
(i) if Tenant elects to install the Building Exterior Sign pursuant to and in
accordance with Section 7.3.2(a) of the Original Lease, then the Building
Exterior Sign shall be located on the parapet located on the eastern corner of
the northern facing portion of the Building (in the approximate location as
depicted on Exhibit C attached hereto), and (ii) notwithstanding anything to the
contrary contained in the Lease (as amended hereby), Landlord shall have the
right to permit another tenant or occupant of the Building to install a sign on
the parapet located on the western corner of the northern facing portion of the
Building.

10. Address of Landlord for Notices and Payment of Rent.

10.1. Landlord’s address for notices as set forth in Paragraph 2, Section “G” of
the Summary attached to the Original Lease (as replaced in Section 8 of the
First Amendment) is, from and after the date of mutual execution and delivery of
this Third Amendment, modified as follows:

NOP Cottonwood 2825, LLC

c/o CommonWealth Partners Management LLC

515 South Flower Street, Floor 32

Los Angeles, CA 90071

Attention: Asset Manager - 2825 East Cottonwood

Telephone: 213.629.2100

Facsimile: 213.629.2114

With a copy to:

NOP Cottonwood 2825, LLC

2795 East Cottonwood Parkway, Suite 155

Salt Lake City, UT 84121

Telephone: 801.930.6200

Facsimile: 801.930.6205

10.2. Landlord’s address for the payment of Rent is, from and after the date of
mutual execution and delivery of this Third Amendment, modified as follows:

ACH/Wire Transfer Instructions:

For Checks:

Remittance Address:

11. Brokers. Landlord and Tenant each hereby represents and warrants to the
other that it has had no dealings with any real estate broker or agent in
connection with the negotiation

 

-7-



--------------------------------------------------------------------------------

of this Third Amendment, except for Commerce Real Estate Solutions, representing
Landlord and Coldwell Banker Commercial NRT, representing Tenant (collectively,
the “Brokers”), and that it knows of no other real estate broker or agent who is
entitled to a commission in connection with this Third Amendment. Landlord shall
pay the Brokers a commission in connection with the execution of this Third
Amendment pursuant to a separate agreement or agreements by and between and/or
among Landlord and the Brokers. Each party agrees to indemnify and defend the
other party against and hold the other party harmless from any and all claims,
demands, losses, liabilities, lawsuits, judgments and costs and expenses
(including, without limitation, reasonable attorneys’ fees) with respect to any
leasing commission or equivalent compensation alleged to be owing in connection
with this Third Amendment on account of the indemnifying party’s dealings with
any real estate broker or agent (other than the Brokers).

12. No Further Modification. Except as set forth in this Third Amendment, all of
the terms and provisions of the Lease shall remain unmodified and in full force
and effect.

13. Counterparts. This Third Amendment may be executed in multiple counterparts,
each of which is to be deemed original for all purposes, but all of which
together shall constitute one and the same instrument.

[SIGNATURES CONTAINED ON FOLLOWING PAGE]

 

-8-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Third Amendment has been executed as of the day and
year first above written.

“LANDLORD”

NOP COTTONWOOD 2825 LLC,

a Delaware limited liability company

 

 

By:

 

NOP COTTONWOOD HOLDINGS LLC,

     

a Delaware limited liability company

   

Its:

 

sole member

     

By:

 

NATIONAL OFFICE PARTNERS LLC,

       

a California limited liability company

     

Its:

 

sole member

       

By:

 

CWP CAPITAL MANAGEMENT, LLC,

         

a Delaware limited liability company

       

Its:

 

Manager

         

By:

 

/s/ Joseph A. Corrente

         

Name:

  Joseph A. Corrente          

Its:

  Senior Vice President  

“TENANT”

FUSION-IO, INC.,

a Delaware corporation

 

By:

 

/s/ Dennis Wolf

Name:

  Dennis Wolf

Its:

  CFO

 

-9-



--------------------------------------------------------------------------------

EXHIBIT A

DEPICTION OF SECOND EXPANSION SPACE



--------------------------------------------------------------------------------

EXHIBIT B

NOTICE OF SECOND EXPANSION SPACE TERM DATES

 

To: Fusion-IO, Inc.

     2825 East Cottonwood Parkway, Suite             

     Salt Lake City, Utah 84101

 

Re: Third Amendment to Lease Agreement dated as of March 15, 2013 (the “Third
Amendment”), between NOP COTTONWOOD 2825, LLC, a Delaware limited liability
company (“Landlord”), and FUSION-IO, INC., a Delaware corporation (“Tenant”)

To Whom It May Concern:

All terms not defined herein shall have the meaning ascribed to them in the
Third Amendment.

In accordance with the Third Amendment, we wish to advise you and/or confirm as
follows:

1. That the Second Expansion Space Commencement Date has occurred, and that the
Second Expansion Space Term shall commence or has commenced as of
                and shall expire on September 30, 2021.

2. That in accordance with the Third Amendment, Base Rent for the Second
Expansion Space commenced to accrue on                 .

3. If the Second Expansion Space Commencement Date is other than the first day
of the month, the first billing for the Second Expansion Space will contain a
pro rata adjustment. Each billing for the Second Expansion Space thereafter,
with the exception of the final billing, shall be for the full amount of the
monthly installment as provided for in the Third Amendment.

[SIGNATURES CONTAINED ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

“LANDLORD”

NOP COTTONWOOD 2825 LLC,

a Delaware limited liability company

 

 

By:

 

NOP COTTONWOOD HOLDINGS LLC,

     

a Delaware limited liability company

   

Its:

 

sole member

     

By:

 

NATIONAL OFFICE PARTNERS LLC,

       

a California limited liability company

     

Its:

 

sole member

       

By:

 

CWP CAPITAL MANAGEMENT, LLC,

         

a Delaware limited liability company

       

Its:

 

Manager

         

By:

 

 

         

Name:

 

 

         

Its:

 

 

 

“TENANT”

FUSION-IO, INC.,

a Delaware corporation

 

By:

 

 

Name:

 

 

Its:

 

 

 

-2-



--------------------------------------------------------------------------------

EXHIBIT C

LOCATION OF BUILDING EXTERIOR SIGN